Citation Nr: 1326130	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for heart disease.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1948 to February 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  An October 2005 Board decision reopened a claim for entitlement to service connection for heart disease and denied the reopened claim on the merits; the Veteran was properly notified of the decision but did not appeal.

2.  Evidence added to the record since the October 2005 decision does raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for entitlement to service connection for heart disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was provided notice as to these matters by correspondence dated in November 2010.

New and Material Evidence Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition under 38 C.F.R. § 3.309(a) during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In this case, an October 2005 Board decision reopened a claim for entitlement to service connection for heart disease and denied the reopened claim on the merits.  It was noted that an April 2003 VA examination revealed the Veteran had a history of rheumatic fever in service, but that he did not have any sequelae of rheumatic heart disease based upon a 2-D echocardiogram.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).  

The evidence added to the record since October 2005 includes the Veteran's statements and testimony in support of his claim, selective service records, and VA and non-VA treatment reports.  The pertinent VA treatment records include reports dated in June 2011 and August 2011 with diagnoses including aortic valve disease, hypertension, coronary artery disease, aortic atherosclerosis, mild aortic regurgitation, moderate mitral valve annulus calcification with sclerotic mitral valve and mild regurgitation, mild tricuspid regurgitation, mild pulmonary hypertension, and severe aortic stenosis.  A private cardiology consultation report dated in August 2011 noted the Veteran had longstanding valvular heart disease and provided a diagnosis of congestive heart failure/aortic stenosis.  

Based upon the evidence of record, the Board finds that the evidence received since the October 2005 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes additional diagnoses of heart disease not of record at the time of the October 2005 decision.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claim must be reopened. 

The Board notes, however, that the issue of entitlement to service connection must be remanded for appropriate development.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for heart disease; to this extent the appeal is granted.


REMAND

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  Although service connection may be granted for an aortic valve insufficiency manifest without other cause after an in-service case of rheumatic fever, a medical opinion should be requested when hypertensive or arteriosclerotic heart disease develops after service.  See VA Adjudication Procedure Manual (M21-1MR), III.iv.4.E.20.h, i.

In this case, service treatment records include a February 1949 report of medical survey that found the Veteran had rheumatic fever prior to enlistment and during service he experienced an episode of acute rheumatic fever with valvular heart disease and mitral insufficiency.  An August 1949 VA examination report included findings of rheumatic fever, inactive, and a heart condition, not found.  An April 2003 VA examination noted a history of rheumatic fever in service with no sequelae of rheumatic heart disease based upon a 2-D echocardiogram.  VA and non-VA treatment reports dated in June 2011 and August 2011 include additional heart disorder diagnoses without opinion as to etiology.  Therefore, the Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue remaining on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, the Veteran's claims file should be reviewed by a VA cardiologist for an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a present heart disease developed as a result of an episode of acute rheumatic fever during service.  A complete rationale for all opinions expressed should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


